POPOVICH, Judge,
dissenting:
I dissent to the Majority’s holding that an individual arrested under the 1976 Motor Vehicle Code, and his acceptance into an Accelerated Rehabilitative Disposition program (ARD) in effect at the time of the 1982 Motor Vehicle Code, is not to be treated as a repeat offender so as to be liable to *265a mandatory 30-day minimum sentence under 75 Pa.C.S. § 3731(3)(l)(ii) (Supp.1987-88).
Recently, an en banc panel of this Court concluded that the mere “acceptance” into ARD is the equivalent of a “conviction” under § 3731 for purposes of determining the recidivist status of a defendant charged a second time with driving while intoxicated. See Commonwealth v. Becker, 366 Pa.Super. 54, 530 A.2d 888 (1987).
Accordingly, read in a common sense fashion (1 Pa.C.S. § 1921), § 3731(e) requires a person previously convicted of an offense under the section in question (i.e., “accepted” into ARD program, Becker, supra) to be considered a repeat offender rendering him subject to imprisonment for 30 days or more.
The statute in question is subject to such an interpretation without engaging in any legerdemain. Therefore, the Majority construing the statute in question to the contrary prompts my dissent.